Citation Nr: 1105283	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation.

2.  Entitlement to service connection for dystonia, torticollis, 
and vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This remand is necessary due to lack of compliance with the 
actions specified in the Board's October 2009 remand.  In October 
2009, the Board remanded this matter to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. to afford the Veteran 
a VA examination, to include an MRI scan.

Unfortunately, the December 2009 VA examination makes no 
reference to an MRI scan and the Board cannot find a letter 
notifying the Veteran of the time and location of a scheduled MRI 
scan.  The Veteran has submitted a copy of a November 2009 VA 
treatment record that notes "Review brain and spinal cord MRI", 
suggesting that an MRI has been performed, but the results of 
this test are not of record.

In this regard, it is important to note that the Veteran is not 
always clear as he is currently service connected for 
schizophrenia.  In any event, as noted by the Board in October 
2009, the prior VA examiner clearly noted that this issue could 
not be resolved without an MRI.  It is for this reason that the 
Board believes an MRI is required in this unique case.  

A remand by the Board confers upon the claimant a right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the case must be remanded for the 
following action:

Associate all VA treatment records from September 2007 through 
the present with the Veteran's claim folder.  These records 
should be reviewed to determine whether the Veteran was 
administered an MRI scan following the October 2009 Remand.  If 
an MRI scan was not performed or the results of the test are not 
available, the Veteran should be scheduled for an MRI scan.  A 
copy of the letter notifying the Veteran of the time and location 
of his MRI scan should be placed in the claim folder.  

Once the MRI results have been associated with the Veteran's 
claim folder, the file should be referred to an appropriate 
medical professional for review.  This examiner is asked to 
render an opinion as to whether it is at least as likely as not 
(fifty percent or greater) the Veteran's dystonia, torticollis, 
and vertigo were caused or aggravated by the Veteran's active 
military service, to include as secondary to anti-psychotic 
medication prescribed to treat his service connected acquired 
psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.	Associate the Veteran's VA treatment 
records from September 2007 through the 
present with the Veteran's claim folder.  
These records should be reviewed to 
determine whether the Veteran was 
administered an MRI scan following the 
October 2009 Remand.  

2.	If an MRI scan was not performed or the 
results of the MRI scan are not available, 
the Veteran should be scheduled for an MRI 
scan.  A copy of the letter notifying the 
Veteran of the time and location of his 
MRI scan should be placed in the claim 
folder.  

3.	Once the MRI scan results have been associated with 
the Veteran's claim folder, the file should be 
referred to an appropriate medical professional for 
review.  

This examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent 
or greater) the Veteran's dystonia, torticollis, and 
vertigo were caused or aggravated by the Veteran's 
active military service, to include as secondary to 
anti-psychotic medication prescribed to treat his 
service connected acquired psychiatric disability.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed.  

4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of all additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

